                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



MICHAEL JAMES WILSON,                         No. 2:18-cv-2427 KJM KJN P

                 Plaintiff,

          v.

COUNTY OF SACRAMENTO, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                  AD TESTIFICANDUM
                                       /

Michael James Wilson, CDCR # BI-5360, a necessary and material witness in a settlement
conference in this case on June 4, 2019, is confined in Deuel Vocational Institution (“DVI”), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Allison Claire, by video conference from his place of confinement, to
the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California 95814, on Tuesday,
June 4, 2019, at 9:00 a.m.

Accordingly, IT IS HEREBY ORDERED that:

     1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by video conference, to
        participate in a settlement conference at the time and place above, until completion of the
        settlement conference or as ordered by the court.

     2. The custodian is ordered to notify the court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, DVI, 23500 Kasson Road, Tracy, California 95304:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: April 3, 2019




/wils2427.841v
